DETAILED ACTION
16390574Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 10, 12-19 of U.S. Patent No. 10,986,420. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter . 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,986,420. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)
Instant  Application 17/233971
Patent 10,986,420
Claims 1, 10 and 19: A computer-implemented method for managing a lifecycle of portable program modules, the method comprising: causing, using a computing device that includes a hardware processor, a representation of a first 
Claims 4 and 13: The method of claim 1, further comprising determining that the first application does not relate to the second media content item being presented.


Claims 2 and 12: The method of claim 1, further comprising determining that a first plurality of applications related to the first media content item that is being presented, which includes the first application, is available for download on the computing device.
Claims 3 and 12: The method of claim 1, further comprising determining that a second plurality of applications related to the second media content that is being presented, which includes the second application, is available for download on the computing device.
Claims 3 and 13: The method of claim 1, further comprising determining that a second plurality of applications related to the second media content that is being presented, which includes the second application, is available for download on the computing device.
Claims 5 and 14: The method of claim 1, further comprising: determining first metadata related to the first media content item being presented; sending a first search request that includes at least a 




Claims 7 and 16: The method of claim 1, further comprising: extracting captioning information from the first media content item being presented; transmitting a query to an application source that includes a plurality of applications, wherein the query includes at least a portion of the extracted captioning information; and receiving the representation of the first application based on the query.
Regarding claims 8 and 17: The method of claim 1, wherein the first media content item and the second media content item are presented on a presentation device that is associated with the computing device.
 Claims 8 and 17: The method of claim 1, wherein the first media content item and the second media content item are presented on a presentation device that is associated with the computing device.

Claims 9 and 18: The method of claim 1, further comprising: determining first metadata related to the first media content item being presented; and searching through locally stored applications on the computing device for the first application that has been installed on the computing device.

																Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poling (USPPGPub N 20080046928, referred to as Poling).
Claims 1, 10 and 19:

Poling teaches causing, using a computing device that includes a hardware processor, a representation of a first application to be presented, wherein the first application is related to a first object identified in a first media content item that is currently being presented, (Poling, a virtual channel is associated with a broadcast channel, a row of the discovery interface corresponding to the broadcast channel may indicate that broadcast content from a particular television show episode is available at a given timeslot and then, in an adjacent row corresponding to the virtual channel, [0007], Fig. 3, [0028]); 
Poling teaches determining that the first media content item being presented has changed to a second media content item, (Poling, the virtual channel is associated with a broadcast channel, for example, the class module 524 receives a discovery interface relationship parameter associated with the virtual channel and when the broadcast channel changes the virtual channel changes too, [0056], Figs. 3-5); and 
Poling teaches causing the representation of the first application to cease being presented and replacing the representation of the first application with a second application that is related to a second object identified in the second media content item being presented, (Poling, the virtual channel region 208 is associated with the content provider (i.e., ABC) 
Regarding claims 2 and 11: 
Poling teaches the method of claim 1, further comprising determining that a first plurality of applications related to the first media content item that is being presented, which includes the first application, is available for download on the computing device, (Poling, the user may navigate between multiple non-broadcast content (e.g., IP content) offerings provided by that content provider (or associated content providers). In the implementation of FIG. 3, for example, a user has navigated to a "Lost" episode 310, called "The Other 48 Days", that is available as IP content within the non-broadcast content region 308, [0028], Fig. 3).
Regarding claims 3 and 12: 
Poling teaches the method of claim 1, further comprising determining that a second plurality of applications related to the second media content that is being presented, which includes the second application, is available for download on the computing device, (Poling, discovery data may be downloaded or otherwise provided to the media client 412 or may be remotely accessible by the media client 412, [0042]).
Regarding claims 4 and 13: 
Poling teaches the method of claim 1, further comprising determining that the first application does not relate to the second media content item 
Regarding claims 5, 6, 14 and 15: 
Poling teaches the method of claim 1, further comprising: determining first metadata related to the first media content item being presented; sending a first search request that includes at least a portion of the first metadata to a search system; and in response to the first search request, receiving first search results from the search system that identifies the first application, wherein the first application corresponds to the first metadata, (Poling, the unified discovery interface may provide a repository of suggested media content that may have been identified by sorting, searching, crawling, or otherwise analyzing of a larger repository based upon a particular user profile or prediction of user interest. In another implementation, a user may register with a third party provider to allow metadata for the third party's media content to appear in such a repository for use in a virtual channel of that user's personal unified discovery interface, [0041]).
Regarding claims 8 and 17:
 Poling teaches the method of claim 1, wherein the first media content item and the second media content item are presented on a presentation device that is associated with the computing device, (Poling, Fig. 1/items 106, 110, 112, 120).
Regarding claims 9 and 18: 
Poling teaches the method of claim 1, further comprising: determining first metadata related to the first media content item being presented; and searching through locally stored applications on the computing device for the first application that has been installed on the computing device, (Poling, [0041], Fig. 7/ item 36, 49, 20).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poling (USPPGPub N 20080046928, referred to as Poling), and further in view of Wong (USPPGPub N 20080313146, referred to as Wong).
Regarding claims 7 and 16:
 Poling does not specifically teach the method of claim 1, further comprising: extracting captioning information from the first media content 
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 26, 2021